DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Bryan Wisecup on February 23, 2022.
The application has been amended as follows: 
Claim 1:
A 
from 20 weight percent to 97 weight percent epoxy resin based on the total weight of the composition, the epoxy resin comprising at least one of 2,3-epoxypropyl o-tolyl ether, alkyl glycidyl ethers having from 12 to 14 carbon atoms, or a compound having formula (I): 
(OC2H3)-CH2-O-R1-O-CH2-(C2H30) 				(I)
where R1 is a linear or branched hydrocarbyl having from 4 to 24 carbon atoms; 
and 
from 1 weight percent to 20 weight percent curing agent based on the total weight of the composition,
where the composition cures to seal the annulus, and the cured composition withstands temperatures of from 20 degrees Celsius (°C) to 205 °C and pressures of from 14 pounds of force per square inch (psi) to 4,000,000 psi without failure.
Claim 16:

from 20 weight percent to 97 weight percent epoxy resin based on the total weight of the composition, the epoxy resin comprising bisphenol-A-epichlorohydrin epoxy resin modified with a reactive diluent having formula R2-O-CH2-(C2H3O), where R2 is hydrocarbyl having from 12 to 14 carbon atoms; and 
from 1 weight percent to 20 weight percent curing agent based on the total weight of the composition,
where the composition cures to seal the annulus, and the cured composition withstands temperatures of from 20 degrees Celsius (°C) to 205 °C and pressures of from 14 pounds of force per square inch (psi) to 4,000,000 psi without failure.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Chatterji et al., alone or in combination with Gienau et al., discloses and/or teaches compositions that cure and seal an annulus of a wellbore, the compositions comprising an epoxy resin and curing agent in a wellbore as set forth in the Non-Final Rejection (mailed 11/03/2021). The reference(s), however, fail to disclose the cured compositions withstanding temperatures and pressures over the respective entire ranges without failure in the annulus of a wellbore as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674